Citation Nr: 1757292	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-37 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as open heart surgery.

2.  Entitlement to service connection for a thyroid disability.

3.  Entitlement to service connection for a prostate disability.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for Alzheimer's disease.

7.  Entitlement to service connection for dementia.

8.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from January 1954 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board observes that the Veteran's October 2014 substantive appeal included the issue of entitlement to pension, to include an increased pension rate based on the need for aid and attendance.  Prior to certification of the appeal to the Board, in a December 2016 rating decision, the RO granted special monthly pension based on aid and attendance.  The RO's action constitutes a full award of the benefit sought on appeal.  Absent an appeal to any downstream element, the pension issue is no longer before the Board.  


FINDINGS OF FACT

1.  A heart disability was not present during active service, cardiovascular-renal disease was not manifest to a compensable degree within one year of service separation, and the record contains no indication that any current heart disability is causally related to the Veteran's active service or any incident therein.

2.  A thyroid disability was not present during active service and the record contains no indication that any current claimed thyroid disability is causally related to the Veteran's active service or any incident therein.

3.  Dementia was not shown during active service or manifest to a compensable degree within one year of service separation, and the record contains no indication that any current dementia is causally related to the Veteran's active service or any incident therein.

4.  A prostate disability was not shown during active service, prostate cancer was not manifest to a compensable degree within one year of service separation, and the record contains no indication that any current prostate disability is causally related to the Veteran's active service or any incident therein.

5.  Glaucoma was not shown during active service and the record contains no indication that any current glaucoma is causally related to the Veteran's active service or any incident therein.

6.  A cervical spine disability was not shown during active service, cervical spine arthritis was not manifest to a compensable degree within one year of service separation,  and the record contains no indication that any current claimed cervical spine condition is causally related to the Veteran's active service or any incident therein.

7.  Alzheimer's disease was not shown during active service and the record contains no indication that any current claimed Alzheimer's disease is causally related to the Veteran's active service or any incident therein.

8.  Bilateral hearing loss was not shown active service, sensorineural hearing loss was not manifest to a compensable degree within one year of service separation, and the record contains no indication that any current bilateral hearing loss is causally related to the Veteran's active service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a thyroid disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for dementia have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a prostate disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for glaucoma have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for a cervical spine condition have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for Alzheimer's disease have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

8.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In a letter issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159(b)(1) (2017).  The letters included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Veteran has not argued otherwise.

The Board observes that the Veteran's service treatment records (STRs) have not been associated with the claims file.  However, the Board notes that the outstanding STRs are unavailable.  Based on the efforts undertaken by the RO, the Board finds that further requests for STRs would be futile.  The record shows that the Veteran was advised that his service treatment records were unavailable and offered the opportunity to submit alternative evidence in support of his claim.  McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, although the Board sincerely regrets that the Veteran's service treatment records are unavailable, given the facts outlined above, it finds that VA has no further duty with respect to obtaining them.  See 38 C.F.R. § 3.159(c); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  

Notwithstanding the foregoing, the record includes all available post-service clinical records which the Veteran specifically identified and authorized VA to obtain.  38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c)(2), (3) (2017).

The Board observes that in a VA treatment record dated February 16, 2013, it was noted that the Veteran receives income from the Social Security Administration (SSA).  However, the Veteran indicated that his Social Security Income was awarded based on retirement.  Neither the Veteran nor the available evidence suggests that Social Security benefits have been awarded due to a disability, to include the disabilities addressed herein.  Absent any indication of any relevant records from the SSA, there is no further duty to assist.  

The Veteran was also afforded a VA medical examination for his claim of service connection for bilateral hearing loss.  38 C.F.R. § 3.159(c)(4) (2017).  After reviewing the record, the Board finds that the examination report is adequate for consideration of the issue adjudicated herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board observes that VA examinations were not provided for the remaining service connection claims adjudicated herein.  However, the record currently available to the Board does not indicate that the claimed conditions were present during active service and did not develop until many years thereafter.  Additionally, the record contains no indication that the claimed conditions are associated with an established in-service event, injury, or disease.  Given these facts, the Board finds that an examination is not necessary for the remaining disabilities.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006), see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Overall, the Board finds that there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


Applicable Laws

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including arthritis, cardiovascular-renal disease, malignant tumors, and an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts that service connection is warranted for a heart disability, a thyroid disability, dementia, a prostate disability, glaucoma, a cervical spine disability, Alzheimer's disease, and hearing loss.

The Veteran's application for service connection was received in May 2012.  He did not include information regarding the date of onset for the claimed disabilities.  

Post-service private and VA medical records reveal diagnoses of S/P prostatic adeno carcinoma, S/P coronary artery disease, degenerative joint disease, hypothyroidism, glaucoma, dementia, and Alzheimer's disease.  However, the records contain no indication that these disabilities were related to the Veteran's period of active service or any incident therein.

In connection with the Veteran's hearing loss claim, he was afforded a VA examination in September 2012.  Audiological evaluation conducted at the time of the examination showed pure tone thresholds, in decibels as follows:



 Hz   



500
1000
2000
3000
4000
RIGHT
45
50
65
70
70
LEFT
35
50
65
70
70

Speech discrimination scores were 96 percent, bilaterally.  

After examining the Veteran and reviewing the record, the examiner diagnosed the Veteran as having bilateral sensorineural hearing loss.  The examiner concluded that the Veteran's hearing loss disability was not caused by or a result of an event in military service.  In support of this finding, the examiner noted that there was no evidence in the claims file or VA medical records of complaints of or treatment for hearing loss while in active service nor soon after release from active service.  He noted that the audiological follow-up had been done for the first time at that VA examination.  He determined that actual hearing loss could be the result of a natural aging process, post-service noise exposure, or a combination of these factors.  He concluded that considering all of the above, the Veteran's bilateral hearing loss is not caused by or a result of acoustic trauma during his military service.  

Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claims of service connection for a heart disability, a thyroid disability, dementia, a prostate disability, glaucoma, a cervical spine disability, Alzheimer's disease, and hearing loss.

As set forth above, the medical evidence demonstrate that the Veteran has been diagnosed with S/P prostatic adeno carcinoma, S/P coronary artery disease, degenerative joint disease, hypothyroidism, glaucoma, dementia, Alzheimer's disease.  However, there is no evidence to suggest that the disabilities had their onset during active service.  Instead, the available evidence indicates that these conditions did not develop until many years after active service separation.  The Veteran has not contended otherwise.  The Board observes that in the Veteran's application for VA benefits, he provided no information regarding the date of onset of the claimed conditions.  Moreover, the record on appeal contains no indication that any medical professional has related the Veteran's diagnosed disabilities to his active service or any incident therein, nor has the Veteran alleged continuity of symptomatology since service.

The Board observes that several of the Veteran's claimed disabilities are enumerated in section 3.309.  As noted, service connection may be established on a presumptive basis for certain enumerated chronic diseases.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  However, neither the Veteran nor the clinical evidence of record indicates that the Veteran developed these diseases during service or that there was a continuity of symptoms since service.  With regard to hearing loss, as noted by the in the September 2012 VA examination report, the Veteran was first assessed with hearing loss during the examination.  As such, service connection on the basis of continuity of symptoms is not warranted.  Furthermore, the record contains no indication, lay or clinical, that any of the Veteran's claimed diseases, to include sensorineural hearing loss, coronary artery disease, prostate cancer, dementia, Alzheimer's disease, or degenerative joint disease, manifested to a compensable degree within one year of separation from active service in January 1954.  Thus, service connection for these disabilities on a presumptive basis is also not warranted.  

In summary, the Board finds that the most probative evidence shows that a heart disability, a thyroid disability, dementia, a prostate disability, glaucoma, a cervical spine disability, Alzheimer's disease, and hearing loss did not have their inception during active service or for many years thereafter and are not otherwise causally related to the Veteran's active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claims of service connection.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a heart disability, claimed as open heart surgery, is denied.

Entitlement to service connection for a thyroid disability is denied.

Entitlement to service connection for a prostate disability is denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for a cervical spine disability is denied

Entitlement to service connection for Alzheimer's disease is denied.

Entitlement to service connection for dementia is denied.

Entitlement to service connection for bilateral hearing loss is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


